DETAILED ACTION
Status of Claims
0.	This is a Non-final office action in response to communication received on November 08, 2021. Claims 1-20 are pending and examined herein.
Priority
1.	The examiner acknowledges priority benefits being claimed by the Applicant for JP2020-217709 filed on December 25, 2020. However, the certified copy of foreign application is in a foreign language, and Examiner reserves the right to require a certified copy of the foreign application in English language when an intervening reference is relied upon. To facilitate compact prosecution, Examiner kindly requests that the Applicant file a certified copy of the foreign application in English language which would then allow the Examiner to determine whether the subject matter contained in the present application and the foreign application is indeed identical. 
	For more information regarding this see MPEP section 35 U.S.C. 119 - Benefit of earlier filing date; right of priority, (b) “(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers. ”.
Objection - Title
Title of Invention Is Not Descriptive
2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	The following title is suggested: An information processing system to provide prioritized search results based on user's detected mode of travel and other information about the user. A proper descriptive title is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 10-18 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
	As per claim 10, it recites "An information processing method that is performed by a computer, the information processing method comprising:". However, the claim is indefinite due to the notes underlined recitation because the body of the claim is silent as to which limitation is executed by the computer (see Ex parte Langemyr). Appropriate correction is required.
As per claims 11-18, they are rejected as failing to cure the one or more deficiencies of claim 10 as noted above.  
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-9 are an apparatus such as a processing device; claim 10-18 are a method; and  claims 19-20 are a non-transitory CRM. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 1-20 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of presenting tailored one or more results based on information about the user such as a desired facility, transportation that is used by the user, etc. which is certain methods of organizing human activity.
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are an information processing device, comprising a control unit which executes instruction, (or a computer per claim 10, or a non-transitory storage medium storing a program that causes one or more processors of a computer to perform an information processing method per claim 19) and a terminal associated with the user.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least Figs. 1-2, 7, 9, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and displaying preferential information to the user based on information about the user, see at least as-filed spec. paras. [0028]-[0029]; [0060]-[0061]; and [0081]-[0082], i.e. a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). 
	The information processing terminal executing the "apply it" instructions is further connected via a network with terminal associated with the user for sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Further user's location and/or detecting mode of transportation (pre-solution activity), and presenting or displaying information preferentially (post-solution activity) data are considered insignificant extra solution activities (see MPEP 2106.05(g)). 
	Additionally, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored information presented to the user by evaluating information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide preferential information, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of presenting tailored one or more results based on information about the user such as a desired facility, transportation that is used by the user, etc. which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of presenting tailored one or more results based on information about the user such as a desired facility, transportation that is used by the user, etc. which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing, for instance, regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here processing device and a terminal associated with user receive/transmit data over a network]; 
	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here interface to display information to  the user, information processing device, and user terminal are connected via a network];
	(iii) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here one or more pieces of tailored/preferential/prioritized information is stored and retrieved based on information about the user such that it can be displayed to the user]; and
	(iv) detecting/gathering/obtaining location or position data, see as follows: 
	- (a) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is  operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental  control module.  In such an aspect, the parental control module may allow for  disablement of the wireless device at specific locations (e.g. school, church,  etc.).  Further, the parental control module may provide for a web-based  interface to control at least a portion of data/voice interactions with  specific wireless devices.  For example, specific web content may be restricted  and/or specific numbers may be blocked.  Still further, the parental control  module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child)  visited a library or a mall after school, or if the child left the service  coverage area.  In another aspect, the parental control module may be used to  remotely disable at least a portion of the functionalities of an associated  wireless device."
	- (b) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
	- (c) Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product( s ). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission." 
	- (d) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037];
	- (e) Pub. No.: US 2007/0276595 see Fig. 1A, 1B, and their associated disclosure; also see Abstract note "method and system also serve well in finding people whose origin and destination are along the drive route"; 
	- (f) Pub. No.: US 2016/0349067 see Figs. 3-6 and their associated disclosure.

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-5, 8, 10-14, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sheynblat (Pub. No.: US 2007/0219706A1).
As per claims 1, 10, and 19, Sheynblat discloses
- as per claim 1, an information processing device, comprising a control unit configured to execute (see Figs. 7, 11, and their associated disclosure; [0066]-[0067]; [0070]):
- as per claim 10, an information processing method that is performed by a computer, the information processing method comprising (see Figs. 7, 11, and their associated disclosure; [0080]-[0081]):
- as per claim 19, a non-transitory storage medium storing a program that causes one or more processors of a computer to perform an information processing method, wherein the information processing method comprises (see Figs. 7, 11, and their associated disclosure; [0080]-[0083]; original claims 28-29):
- as per claim limitations of claims 1, 10, and 19:
(a) acquiring a plurality of pieces of information related to a desired facility designated by a user (see Fig. 7 and its associated disclosure; [0032]; [0042]);
(b) acquiring a means of transportation that is used by the user to move to the desired facility (see Fig. 10 and its associated disclosure; [0010]-[0011]; [0031]; [0034]-[0037]; [0061]-[0062]); and
(c) determining, based on the means of transportation, a piece of information to be preferentially displayed on a terminal associated with the user out of the pieces of information (see [0009]; [0044]; [0048]-[0049]; [0062]).
As per claims 2, 11, and 20, Sheynblat discloses the claim limitations of claims 1, 10, and 19 respectively. Sheynblat discloses wherein the control unit is configured to determine, based on the means of transportation, an order of priority in which the pieces of information are displayed on the terminal (see [0009]; [0044]; [0048]-[0049]; [0062]).
As per claims 3 and 12, Sheynblat discloses the claim limitations of claims 1 and 10 respectively. Sheynblat discloses wherein the control unit is configured to select a piece of information to be displayed on the terminal from the pieces of information based on the means of transportation (see Figs. 7, 10, and their associated disclosure; [0009]; [0044]; [0048]-[0049]; [0061]-[0062]).
As per claims 4 and 13, Sheynblat discloses the claim limitations of claims 1 and 10 respectively. Sheynblat discloses wherein the control unit is configured to estimate the means of transportation based on information detected by a sensor provided in the terminal (see [0061]-[0062]).
As per claims 5 and 14, Sheynblat discloses the claim limitations of claims 1 and 10 respectively. Sheynblat discloses wherein the control unit is configured to acquire the means of transportation based on information on the means of transportation entered by the user to the terminal (see [0037]; [0061]).
	As per claims 8 and 17, Sheynblat discloses the claim limitations of claims 1 and 10 respectively. Sheynblat discloses wherein the control unit is configured to determine information on a parking lot associated with the desired facility to be the piece of information to be preferentially displayed on the terminal when the means of transportation is a vehicle (see [0051]; also claim interpretation: in a method claim conditional recitation such as if, when, etc. are given little to no patentable weight - see Ex parte Langemyr).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Sheynblat, in view of Doherty et al. (Pub. No.: US 2008/0125959) referred to hereinafter as Doherty.
As per claims 6 and 15, Sheynblat discloses the claim limitations of claims 1 and 10 respectively. Sheynblat suggests, see at least [0037]; [0045]; [0047], however Sheynblat expressly does not teach wherein the control unit is configured to estimate the means of transportation based on a location of the desired facility.
Doherty teaches wherein the control unit is configured to estimate the means of transportation based on a location of the desired facility (see [0016]; [0035]; [0039]; [0041]; [0117]-[0140]; [0153]; [0158]-[0159]; [0181])
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Sheynblat in view of Doherty's foregoing teachings with motivation to estimate transportation mode based on logged one or more tracked behavioral activities or patterns of the user for instance to assist in estimating and/or selecting a mode of transportation, see at least Doherty [0039], [0140], and [0153].
As per claims 7 and 16, Sheynblat in view of Doherty teaches the claim limitations of claims 6 and 15 respectively. Sheynblat suggests user interests, see at least [0064], however Sheynblat expressly does not teach wherein the control unit is configured to estimate the means of transportation based further on a travel history of the user. 
Doherty teaches wherein the control unit is configured to estimate the means of transportation based further on a travel history of the user (see [0039]; [0153] note "Logging this data provides a historical database that can be drawn upon to estimate unknown attributes on future days. The most direct way is when a location is revisited (as in Module 3A Case 2 above, and others), in which case, the building name (e.g., XYZ Inc.), specific event type (e.g., working, at-home), and other attributes can be assumed to be the same as the previous event or selected probabilistically from a set of past values. For trips, a similar procedure could be used to assist in selecting travel mode or in fine-tuning user-specific parameters to increase detection accuracy."; [0192]; [0196]-[0199]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Sheynblat in view of Doherty's foregoing teachings with motivation to estimate transportation mode based on logged one or more tracked behavioral activities or patterns of the user for instance to assist in estimating and/or selecting a mode of transportation, see at least Doherty [0039], [0140], and [0153].
7.	Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Sheynblat, in view of Riemer et al. (Pub. No.: US 2010/0216509) referred to hereinafter as Riemer, in view of Williams (Pub. No.: US 2019/0340906).
	As per claims 9 and 18, , Sheynblat discloses the claim limitations of claims 1 and 10 respectively. Sheynblat suggests, see at least [0037]; [0045]; [0047], however Sheynblat expressly does not teach wherein the control unit is configured to determine the piece of information to be preferentially displayed on the terminal in such a manner that the piece of information to be preferentially displayed on the terminal does not include information on alcoholic beverages when the means of transportation is a vehicle [claim interpretation: in a method claim conditional recitation such as if, when, etc. are given little to no patentable weight - see Ex parte Langemyr].
	Riemer teaches wherein the control unit is configured to determine the piece of information to be preferentially displayed on the terminal in such a manner that the piece of information to be preferentially displayed on the terminal does not include information [...] when the means of transportation is a vehicle (see Figs. 1-3 and 5-9 and their associated disclosure; [0029]; [0065]; [0079]; [0113]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Sheynblat in view of Riemer's foregoing teachings with motivation to alleviate risk of an accident and/or increase safety by minimizing distractions while car is in motion or user is driving, see at least Riemer [0017] and [0065].
	Sheynblat suggests, see at least [0037]; [0045]; [0047], and Riemer suggests, see at least [0017] and [0065], however Sheynblat in view of  Riemer expressly does not teach [...] on alcoholic beverages [...]. Williams teaches [...] on alcoholic beverages [...] (see [0126]; [0130]-[0131]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Sheynblat and Riemer in view of William's foregoing teachings with motivation to alleviate risk of an accident and/or increase safety by not only blocking information, but also particular type of information such as information pertaining to alcohol, see at least Riemer [0017] and [0065], and see at least Williams [0126]; [0130]-[0131].
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, see at least the following:
	i. Pub. No.: US 2012/0100867 see Abstract "Methods, systems and apparatus for tracking points of interest of a user of a mobile device are disclosed. One method includes determining points of interest of a user of a mobile device. The method includes obtaining user-related information, wherein the user-related information includes spatial information about the user, and determining at least one point of interest of the user based on the user-related information. Another embodiment includes an apparatus for determining points of interest of a user. For one embodiment, the apparatus is a mobile device. The mobile device is operative to obtain user-related information, wherein the user-related information comprising spatial information about the user, and the mobile device is operative to detem1ine at least one point of interest of the user based on the user-related information" - which is similar to the inventive concept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688